Citation Nr: 0523725	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  05-04 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for cold weather injuries 
to the right index finger, left thumb, left foot and left 
elbow.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied entitlement to service connection for 
cold weather injuries to the right index finger, left thumb, 
left foot and left elbow.



FINDINGS OF FACT

1.	The veteran served on active duty between 1945 and 1971.

2.	On July 27, 2005, prior to the promulgation of a 
decision in the appeal, the Board received written 
notification from the appellant that a withdrawal of this 
appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his or her authorized 
representative, except that a representative may not withdraw 
a Substantive Appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c).  

In July 2005, the appellant submitted a written statement 
indicating that he no longer wishes to pursue his appeal.  
Inasmuch as the appellant has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed 
without prejudice.




ORDER

The appeal is dismissed.



                        
____________________________________________
	JOAQUIN AGUAYO PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


